UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-1924



JANICE CAMP,

                                              Plaintiff - Appellant,

          versus


LARRY G. MASSANARI, ACTING COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Max O. Cogburn, Magistrate
Judge. (CA-00-186-1-C)


Submitted:     December 20, 2001         Decided:    December 27, 2001


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jimmy A. Pettus, H. RUSSELL VICK & ASSOCIATES, P.L.L.C., Greens-
boro, North Carolina, for Appellant. Robert J. Conrad, Jr., United
States Attorney, Richard Lee Edwards, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Janice Camp appeals from the district court’s* order affirming

the Commissioner’s final decision to deny Camp’s application for

Social Security disability benefits. Our review of the record dis-

closes that the Commissioner’s decision is based upon substantial

evidence and is without reversible error.   Accordingly, we affirm

substantially on the reasoning of the district court.      Camp v.

Massanari, No. CA-00-186-1-C (W.D.N.C. May 15, 2001).    Addition-

ally, although Camp argues that the Administrative Law Judge

(“ALJ”) rejected Dr. Richard Munschy’s opinion without properly

seeking additional information from the doctor, she has made no

showing of prejudice.   Thus, any error on the part of the ALJ was

harmless.   See Newton v. Apfel, 209 F.3d 448, 458 (5th Cir. 2000)

(holding claim requires showing that additional evidence would have

been produced that might have led to a different decision).     We

dispense with oral argument, because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




     *
       The case was decided by a magistrate judge upon the consent
of both parties.


                                 2